Citation Nr: 1500669	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  11-02 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for the residuals of injury to the left shoulder

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tuberculosis (TB) converter tine test with positive purified protein derivative (PPD) and primary complex.


REPRESENTATION

Appellant represented by:	Nicole M. Perez, Legal Aid Foundation of Los Angeles


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1971.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In June 2010, the Veteran testified at a hearing at the RO before a Decision Review Officer.  In March 2013, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.  

This appeal was previously before the Board in March 2014.  The Board remanded it for additional development, and it has been returned to the Board for further review.

This appeal was processed using the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  Review of the documents in the Veteran's Virtual VA electronic claims file reveals VA treatment records pertinent to the appeal and the transcript of the Veteran's March 2013 Board hearing.  


FINDINGS OF FACT

1. The preponderance of the evidence is against finding that the Veteran sustained an injury to the left shoulder while in service.  

2. In a February 1999 decision, the Board denied service connection for pulmonary tuberculosis on the basis that the Veteran did not provide evidence to establish that he had tuberculosis during active service or within three years of service.   

3. The evidence received since the February 1999 Board decision, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for tuberculosis (TB) converter tine test with positive purified protein derivative (PPD) and primary complex, and therefore does not raise a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1. The criteria for establishing service connection for the residuals of injury to the left shoulder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).  

2. The February 1999 Board decision is final.  New and material evidence has not been received to reopen a claim of entitlement to service connection for tuberculosis (TB) converter tine test with positive purified protein derivative (PPD) and primary complex.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.1100, 20.1105 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claim. 
VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  With regard to the claim to reopen a finally disallowed claim, the VCAA requires notice of the evidence needed to reopen a claim, as well as the evidence necessary to establish the underlying benefit sought.  Kent v. Nicholson, 20 Vet. App. 1, 9 (2006).  

The duty to notify in this case was satisfied by a letter sent to the Veteran in January 2007.  The claims were last adjudicated in August 2014.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, service personnel records, VA treatment records, private treatment records, and written statements of the Veteran.

The Veteran was also afforded a VA hearing with the undersigned in March 2014.  During the Board hearing, the undersigned explained the deficiencies and elicited evidence in the Veteran's case to include the type of evidence he would have to submit to cure these deficiencies.  These actions by the undersigned supplement VA's compliance with the VCAA and serve to satisfy the obligations imposed by 38 C.F.R. § 3.103(c)(2) (2014).

Pursuant to the March 2014 Board remand, VA requested the Veteran to provide the contact information for a clinic from which he alleges that he received treatment in the early 1970's, as well as authorization forms for VA to obtain his treatment records from that clinic.  The AOJ sent the Veteran a letter seeking this information in April 2014.  In the August 2014 supplemental statement of the case, the AOJ noted that it received no response from the Veteran.  There is nothing in the record to indicate that the Veteran did not receive the April 2014 letter.  The Board therefore finds there was substantial compliance with the previous remand directives.  See Dyment v. West, 13 Vet. App. 141 (1999).

Although an examination or an opinion was not obtained in connection with the claim for entitlement to service connection for residuals of a left shoulder injury, the Board finds that VA is not under any obligation to provide an examination, as such is not necessary to make a decision on the claim.  Specifically, under the statute, an examination or opinion is necessary to make a decision on the claim when the record (1) contains competent evidence that the claimant has a current disability or persistent or recurrent symptoms of the disability; (2) contains evidence which indicates that the disability or symptoms may be associated with the claimant's active duty; and (3) does not contain sufficient medical evidence for VA to make a decision.  See 38 U.S.C.A. § 5103A.

In this case, the Veteran has not brought forth sufficient evidence suggestive of a causal relationship between the claimed disability and his active service, or indeed that the claimed injury in service actually occurred.  There is no evidence of an event, injury, or disease in service with respect to this claim other than the Veteran's lay statements, which, as will be discussed below, the Board does not find credible.  Where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required.  See Bardwell v. Shinseki, 24 Vet. App. 36, 39 (2010).  

In sum, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be competent evidence of a current disability; competent evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Left Shoulder Injury Residuals

The Veteran asserts that he injured his left shoulder while carrying people and heavy objects in Basic Training, that he aggravated this injury by performing similar actions while serving in Vietnam, and that the effects of his left shoulder injury have persisted to the present.  

The Veteran's service treatment records are silent as to any left shoulder injury.  There are no mentions of a left shoulder disorder in the Veteran's recorded medical history until a VA examination in May 1994 in which the Veteran reported left shoulder pain.  The examiner at that time diagnosed the Veteran with arthralgia of the left shoulder.  

The only evidence in favor of the Veteran's claim of an injury in service consists of his own statements.  The Board has the discretion to make credibility determinations and otherwise weigh the evidence being submitted, including the Veteran's lay statements.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); Barr v. Nicholson, 21 Vet. App. 303 (2007).  As the Veteran does not allege that his injury had its onset during or was aggravated by combat, the Board need not take his lay statements alone as sufficient proof of an in-service injury.  38 U.S.C.A. § 1154(b) (West 2014).  The Board may take the lack of contemporaneous medical records into account when weighing a veteran's lay evidence.  See Buchanan, 451 F.3d at 1336.  The passage of many years between service discharge and medical documentation of a claimed disability is also evidence against a claim of service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The record contains no mention of a left shoulder disorder prior to the May 1994 VA examination, 23 years after the end of the Veteran's active service and 16 years after the Veteran filed his first claim for VA benefits.  Despite filing numerous claims for benefits over the years, the Veteran did not file a claim for entitlement to service connection for residuals of a left shoulder injury until October 2006, 35 years after the end of his active service.  Even if the Veteran's May 1981 claim for entitlement to service connection for pain in his extremities could be interpreted as a claim for entitlement to service connection for residuals of a left shoulder injury, the Veteran said in that 1981 claim that pain in his extremities did not begin until 1978, a decade after the shoulder injury he now alleges to have occurred.  An August 1981 VA examination showed "no obvious deformities, tenderness, swelling or instability of the joints" and no limitation of motion in the extremities.  

At the March 2013 Board hearing, the Veteran testified that, after the injury in Basic Training, his left shoulder was in "sharp constant pain" and it "seemed like it came out of the socket."  However, he testified that, instead of seeking treatment, he "never did try to put it back" and "just endured with the pain" because he wanted to be seen as a "good soldier" who did not complain.  The Veteran's service treatment records show that, over the course of his active service, he sought treatment for, among other conditions, a heat rash, stomach cramps, nasal congestion, a sore throat, more than one cold, and "slight pain" in his back.  The Veteran's January 1971 separation examination shows that his upper extremities were deemed normal at that time.  In March 1971, the Veteran was determined to be physically qualified for reenlistment if he so chose.  There is nothing to indicate that the Veteran was ever placed on any limited duty as a result of left shoulder pain.  

Based on the record above, the Board finds that the Veteran's assertions of a left shoulder injury in service are not credible.  It is more likely than not that an injury of the severity the Veteran describes would have limited the Veteran's ability to perform his duties.  Instead, there is no indication of limitation of duty for a shoulder condition and, at the end of his active service, the Veteran was physically cleared to reenlist.  In addition, it is not credible that a Veteran who sought treatment in service for minor conditions such as colds would have refrained from doing so for what he believed to be a dislocated shoulder, particularly when one of the conditions for which he did seek treatment was "slight" back pain.  

New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  The United States Court of Appeals for the Federal Circuit has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343, 1347 (Fed. Cir. 2000).  In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is generally "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

Tuberculosis

The Veteran claims that he was diagnosed with tuberculosis prior to leaving service in 1971 but the physician who examined him left this diagnosis out of the service treatment records and advised him that he would be able to go home sooner if he waited to seek treatment until after leaving service.  

Active tuberculosis may be presumed to have been incurred during active military service if it develops to a 10 percent degree of disability or more within three years from the date of separation from active service.  See 38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. § 3.307 (2014).  

In a May 1994 VA examination, the Veteran said that he was formally diagnosed with tuberculosis in 1979 and received treatment for 12-14 months.  During a June 1995 hearing at the RO, the Veteran initially testified that he began treatment for tuberculosis in 1979 but then added that he saw a doctor and received medication for his lungs for some indeterminate period between 1971 and 1979.  During a June 2010 hearing at the RO, the Veteran testified that he received treatment for tuberculosis in 1974.  During the March 2013 Board hearing, the Veteran testified that treatment for tuberculosis began six months to a year after service or "maybe a little further down the line."  Later in the hearing he testified that treatment began after "Maybe not a few months but it was - it was in the timeframe."  

The RO denied the Veteran service connection for tuberculosis in a March 1979 rating decision and denied the Veteran's request to reopen the claim in June 1994.  The Board continued the denial in a February 1999 decision in which the Board found that the evidence the Veteran submitted was not "relevant or probative of the issue at hand, namely whether the veteran had tuberculosis during active service or within three years of active service."  The Veteran did not appeal the Board's  decision.  The February 1999 Board decision, which subsumed the June 1994 rating decision, is therefore final.  See 38 U.S.C.A. § 7266 (West 2014); 38 C.F.R. § 20.1100, 20.1104 (2014).  

The question is thus whether the Veteran has submitted evidence that was not before the Board in February 1999, that is neither redundant nor cumulative, and that raises a reasonable possibility of substantiating a claim that he had tuberculosis during his active service or within three years of separation.  The evidence that was of record at the time of the February 1999 Board decision included the Veteran's service treatment records, private treatment records from July 1978, VA treatment records from 1978, several VA examination reports, and the Veteran's lay assertions that he had tuberculosis during service and received a positive test upon separation.  

The sole pertinent evidence added to the record since the February 1999 Board consists of the Veteran's lay assertions as to the year in which treatment began.  These assertions are consistent with, and therefore cumulative of, the Veteran's testimony during the June 1995 RO hearing that he received treatment for some indeterminate period between 1971 and 1979.  That testimony was part of the record before the Board at the time of the February 1999 decision.  The Board remanded the Veteran's claim in March 2014 so that the AOJ, with the Veteran's assistance, could attempt to secure any records associated with treatment within the three year time frame; unfortunately, the Veteran did not cooperate by returning signed authorizations for the AOJ to seek those records.  The only evidence in support of the Veteran's contention of treatment within the time frame therefore consists of his own assertions, which are consistent with those the Board rejected in February 1999 by denying his request to reopen the claim.  An "appellant's own recitations of his medical history do not constitute new and material evidence sufficient to reopen his claim when this account has already been rejected by the VA."  Chavarria v. Brown, 5 Vet. App. 468, 472 (1993).  

The Veteran has not presented any competent, non-cumulative evidence which indicates that tuberculosis manifested during his active service or within three years thereafter.  Because the evidence received since the last final decision is cumulative of the evidence already of record and does not provide a reasonable possibility of substantiating the claim, the Veteran has not submitted new and material evidence and the claim of entitlement to service connection for tuberculosis (TB) converter tine test with positive purified protein derivative (PPD) and primary complex is not reopened.

In reaching both conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against both of the Veteran's claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990)


ORDER

Entitlement to service connection for the residuals of injury to the left shoulder is denied.  

New and material evidence has not been received; as such, the application to reopen a claim of entitlement to service connection for tuberculosis (TB) converter tine test with positive purified protein derivative (PPD) and primary complex is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


